DETAILED ACTION
	This action is in response to an amendment to application 16/827462, filed on 10/25/2022. Claims 1-11, 13-28, 30-41, and 43-50 are pending. Claims 12, 29, and 42 are cancelled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13-17, 19-28, 30-33, 35-41, 43-46, and 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2018/0299899, hereinafter “Suvarna.”
Regarding claim 1, Suvarna anticipates “A device control system that comprises a computer system that comprises a controller (see, e.g., Suvarna, para. 24; “A cleaning robot 602 includes a processor 604 that operates a program downloaded to memory 606. The processor communicates with other components using a bus 634 or other electrical connections.”) configured to: 
receive internal sensor data for a group of internal parameters generated by an internal sensor system that senses the group of internal parameters within a device that relate to an operation of the device; (see, e.g., Suvarna, para. 25; “a dirt sensor for detecting the amount of dirt being vacuumed, a motor current sensor for detecting when the motor is overloaded, such as due to being entangled in something”)
receive external sensor data for a group of external parameters generated by an external sensor system that senses the group of external parameters in an environment around the device that relate to the operation of the device, wherein the device comprises one of: a laser cutter, a computer numeric control lathe, an unmanned aerial vehicle, an unmanned ground vehicle, a five-axis drilling crawler robot, a satellite, a plasma etcher, or a robotic arm; (see, e.g., Suvarna, para. 25; “Various sensors provide inputs to processor 604, such as a bump sensor 624 indicating contact with an object, proximity sensor 626 indicating closeness to an object, and accelerometer and tilt sensors 628, which indicate a drop-off (e.g., stairs) or a tilting of the cleaning robot (e.g., upon climbing over an obstacle).”)
send the internal sensor data and the external sensor data for an analysis with aggregated internal sensor data and aggregated external sensor data for devices of a same class as the device to generate results; (see, e.g., Suvarna, para. 27; “A remote server 638 can provide commands, and can process data uploaded from the cleaning robot.”; para. 60; “Robots can be used for a variety of operations, using different robots or the same robot. For example, an indoor cleaning robot may have a vacuum and brush, but may also have sensors to map WiFi signal quality, measure air quality, measure temperature, etc.”; para. 73-77; “In one embodiment, the robot determines whether the environment is within its operation parameters, either directly using sensors on the robot, or through communication with other systems or devices that have the relevant sensors and data. For example, the robot may not operate if the temperature is too cold or too hot (e.g., less than 5° C., or more than 32° C.). If there is too much humidity, that may damage the electronics, and thus robot operation may be inhibited.”) and
control the operation of the device based on the results of the analysis.” (see, e.g., Suvarna, para. 79; “In one embodiment, machine learning is used to determine an owner's habits, and adopt accordingly. Cleanings can be done automatically at times the owner is not at home”).
Regarding claim 2, Suvarna anticipates “The device control system of claim 1 further comprising an analyzer configured to: analyze the internal sensor data and the external sensor data with the aggregated internal sensor data and the aggregated external sensor data for devices of the same class as the device; and generate the results based upon a machine learning model trained based upon the aggregated internal sensor data and the aggregated external sensor data for the devices of the same class as the device.” (see, e.g., Suvarna, para. 27; “A remote server 638 can provide commands, and can process data uploaded from the cleaning robot.”; para. 60; “Robots can be used for a variety of operations, using different robots or the same robot. For example, an indoor cleaning robot may have a vacuum and brush, but may also have sensors to map WiFi signal quality, measure air quality, measure temperature, etc.”; para. 73-77; “In one embodiment, the robot determines whether the environment is within its operation parameters, either directly using sensors on the robot, or through communication with other systems or devices that have the relevant sensors and data. For example, the robot may not operate if the temperature is too cold or too hot (e.g., less than 5° C., or more than 32° C.). If there is too much humidity, that may damage the electronics, and thus robot operation may be inhibited.”; para. 79; “In one embodiment, machine learning is used to determine an owner's habits, and adopt accordingly. Cleanings can be done automatically at times the owner is not at home”).
Regarding claim 3, Suvarna anticipates “The device control system of claim 2, wherein the machine learning model is located in at least of one of the device or a group of data processing systems in the computer system in a group of locations remote to the device.” (see, e.g., Suvarna, para. 29-28, 79).
Regarding claim 4, Suvarna anticipates “The device control system of claim 1 further comprising an analyzer that is configured to: compare a performance level of the device to performance levels for the devices of the same class using the internal sensor data and the external sensor data with the aggregated internal sensor data and the aggregated external sensor data for devices of the same class as the device to form a comparison in the results of the analysis; and determine whether a current status of the device is within a desired level of performance based on the comparison.” (see, e.g., Suvarna, para. 77, 79, 86).
Regarding claim 5, Suvarna anticipates “The device control system of claim 4, wherein in controlling to the operation of the device, the controller is configured to: adjust settings for the device.” (see, e.g., Suvarna, para. 77, 79-80, 86).
Regarding claim 6, Suvarna anticipates “The device control system of claim 4, wherein the results comprise a change in at least one of settings or program code for the device.” (see, e.g., Suvarna, para. 70-72, 77, 79-80, 86).
Regarding claim 7, Suvarna anticipates “The device control system of claim 4, wherein in controlling the operation of the device based on the results of the analysis, the controller makes adjustments to the operation of the device using the results to obtain the desired level of performance for the device.” (see, e.g., Suvarna, para. 70-72, 77, 79-80, 86).
Regarding claim 8, Suvarna anticipates “The device control system of claim 4, wherein the analyzer is located in at least of one of the device or a data processing system in the computer system in a location remote to the device.” (see, e.g., Suvarna, para. 28-29, 79).
Regarding claim 9, Suvarna anticipates “The device control system of claim 8, further comprising: a data storage system configured to stores the aggregated internal sensor data and the aggregated external sensor data for the devices of the same class as the device, wherein the data storage system comprises at least one of: a storage repository, a data lake, or a data warehouse.” (see, e.g., Suvarna, para. 28-29, 39-40).
Regarding claim 10, Suvarna anticipates “The device control system of claim 9 further comprising: an artificial intelligence system configured to aggregate internal data for the group of internal parameters and external data for the group of external parameters received from the devices of the same class as the device in the data storage system.” (see, e.g., Suvarna, para. 28-29, 39-40, 79).
Regarding claim 11, Suvarna anticipates “The device control system of claim 1 further comprising: a human machine interface configured to send a set of commands to the controller, wherein the controller processes the set of commands to control the operation of the device.” (see, e.g., Suvarna, para. 27-29, 32). 
Regarding claim 13, Suvarna anticipates “The device control system of claim 1, wherein the internal sensor system comprises a group of internal Internet-of-things sensors.” (see, e.g., Suvarna, para. 25, 62-63). 
Regarding claim 14, Suvarna anticipates “The device control system of claim 1, wherein the external sensor system comprises a group of external Internet-of-things sensors.” (see, e.g., Suvarna, para. 25, 62-63).
Regarding claim 15, Suvarna anticipates “The device control system of claim 1, wherein controlling the operation of the device based on the results of the analysis is automatically performed by the controller without requiring user input.” (see, e.g., Suvarna, para. 61, 64, 79).
Regarding claim 16, Suvarna anticipates “The device control system of claim 4, wherein the analyzer is located in at least one of the device, the controller, or a group of data processing systems in the computer system in a group of locations remote to the device.” (see, e.g., Suvarna, para. 28-29, 79).
Regarding claim 17, Suvarna anticipates “The device control system of claim 1 further comprising: a plurality of devices, wherein the device is part of the plurality of devices and the controller is configured to: send the internal sensor data for the plurality of devices and the external sensor data for the plurality of devices for the analysis with the aggregated internal sensor data and the aggregated external sensor data for the devices of the same class as the plurality of devices generate the results; and control the operation of the plurality of devices based on the results of the analysis.” (see, e.g., Suvarna, para. 28-29, 79).
Regarding claim 19, Suvarna anticipates “A device control system that comprises a computer system  (see, e.g., Suvarna, para. 24; “A cleaning robot 602 includes a processor 604 that operates a program downloaded to memory 606. The processor communicates with other components using a bus 634 or other electrical connections.”) configured to: 
receive internal sensor data for a group of internal parameters generated by an internal sensor system that senses the group of internal parameters within a device that relate to an operation of the device, wherein the device comprises one of: a laser cutter, a computer numeric control lathe, an unmanned aerial vehicle, an unmanned ground vehicle, a five-axis drilling crawler robot, a satellite, a plasma etcher, or a robotic arm; (see, e.g., Suvarna, para. 25; “a dirt sensor for detecting the amount of dirt being vacuumed, a motor current sensor for detecting when the motor is overloaded, such as due to being entangled in something”)
	receive external sensor data for a group of external parameters generated by an external sensor system that senses the group of external parameters in an environment around the device that relate to the operation of the device; (see, e.g., Suvarna, para. 25; “Various sensors provide inputs to processor 604, such as a bump sensor 624 indicating contact with an object, proximity sensor 626 indicating closeness to an object, and accelerometer and tilt sensors 628, which indicate a drop-off (e.g., stairs) or a tilting of the cleaning robot (e.g., upon climbing over an obstacle).”)
	analyze the internal sensor data and the external sensor data with aggregated internal sensor data and aggregated external sensor data for devices of a same class as the device to form generate results; (see, e.g., Suvarna, para. 27; “A remote server 638 can provide commands, and can process data uploaded from the cleaning robot.”; para. 60; “Robots can be used for a variety of operations, using different robots or the same robot. For example, an indoor cleaning robot may have a vacuum and brush, but may also have sensors to map WiFi signal quality, measure air quality, measure temperature, etc.”; para. 73-77; “In one embodiment, the robot determines whether the environment is within its operation parameters, either directly using sensors on the robot, or through communication with other systems or devices that have the relevant sensors and data. For example, the robot may not operate if the temperature is too cold or too hot (e.g., less than 5° C., or more than 32° C.). If there is too much humidity, that may damage the electronics, and thus robot operation may be inhibited.”)  and 
	control the operation of the device based on the results.” (see, e.g., Suvarna, para. 79; “In one embodiment, machine learning is used to determine an owner's habits, and adopt accordingly. Cleanings can be done automatically at times the owner is not at home”).
Regarding claim 20, Suvarna anticipates “The device control system of claim 19, wherein in analyzing the internal sensor data and the external sensor data with the aggregated internal sensor data and the aggregated external sensor data for devices of the same class as the device to generate the results, the computer system is configured to: analyze the internal sensor data and the external sensor data using a machine learning model trained using the aggregated internal sensor data and the aggregated external sensor data for the devices of the same class as the device to generate the results.” (see, e.g., Suvarna, para. 27; “A remote server 638 can provide commands, and can process data uploaded from the cleaning robot.”; para. 60; “Robots can be used for a variety of operations, using different robots or the same robot. For example, an indoor cleaning robot may have a vacuum and brush, but may also have sensors to map WiFi signal quality, measure air quality, measure temperature, etc.”; para. 73-77; “In one embodiment, the robot determines whether the environment is within its operation parameters, either directly using sensors on the robot, or through communication with other systems or devices that have the relevant sensors and data. For example, the robot may not operate if the temperature is too cold or too hot (e.g., less than 5° C., or more than 32° C.). If there is too much humidity, that may damage the electronics, and thus robot operation may be inhibited.”; para. 79; “In one embodiment, machine learning is used to determine an owner's habits, and adopt accordingly. Cleanings can be done automatically at times the owner is not at home”).
Regarding claim 21, Suvarna anticipates “The device control system of claim 19, wherein in analyzing the internal sensor data and the external sensor data with the aggregated internal sensor data and the aggregated external sensor data for devices of the same class as the device to generate the results, the computer system is configured to: compare a performance level of the device to performance levels for the devices of the same class using the internal sensor data and the external sensor data with the aggregated internal sensor data and the aggregated external sensor data for the devices of the same class as the device to form a comparison; and determine whether a current status of the device is within a desired range based on the comparison.” (see, e.g., Suvarna, para. 77, 79, 86).
Regarding claim 22, Suvarna anticipates “The device control system of claim 21, wherein in controlling the operation of the device based on the results, the computer system adjusts the operation of the device to obtain a desired level of performance for the device.” (see, e.g., Suvarna, para. 70-72, 77, 79-80, 86).
Regarding claim 23, Suvarna anticipates “The device control system of claim 21, wherein in controlling the operation of the device based on the results, the computer system is configured to: adjust settings for the device.” (see, e.g., Suvarna, para. 77, 79-80, 86).
Regarding claim 24, Suvarna anticipates “The device control system of claim 20, wherein the machine learning model is located in a computer system in at least of one of the device or a group of data processing systems in the computer system in a group of locations remote to the device.” (see, e.g., Suvarna, para. 29-28, 79).
Regarding claim 25, Suvarna anticipates “The	device control system of claim 19, wherein the computer system is configured to: send the internal sensor data and the external sensor data to a data storage system.” (see, e.g., Suvarna, para. 28-29, 39-40).
Regarding claim 26, Suvarna anticipates “The device control system of claim 25, wherein the data storage system comprises at least one of a storage repository, a data lake, or a data warehouse.” (see, e.g., Suvarna, para. 28-29, 39-40).
Regarding claim 27, Suvarna anticipates “The device control system of claim 26 further comprising: an artificial intelligence aggregator configured to aggregate internal data for the group of internal parameters and external data for the group of external parameters received from devices of the same class as the device in the data storage system.” (see, e.g., Suvarna, para. 28-29, 39-40, 79).
Regarding claim 28, Suvarna anticipates “The device control system of claim 19 further comprising: a human machine interface configured to send a set of commands to the computer system, wherein the computer system processes the set of commands to control the operation of the device.” (see, e.g., Suvarna, para. 27-29, 32).
Regarding claim 30, Suvarna anticipates “The device control system of claim 19, wherein the internal sensor system comprises a group of internal Internet-of-things sensors.” (see, e.g., Suvarna, para. 25, 62-63).
Regarding claim 31, Suvarna anticipates “The device control system of claim 19, wherein the external sensor system comprises a group of external Internet-of-things sensors.” (see, e.g., Suvarna, para. 25, 62-63).
Regarding claim 32, Suvarna anticipates “The device control system of claim 19, wherein in controlling the operation of the device based on the results is automatically performed by the controller without requiring user input.” (see, e.g., Suvarna, para. 61, 64, 79).
Regarding claim 33, Suvarna anticipates “The device control system of claim 19, wherein the computer system comprises a controller configured to: receive the internal sensor data for the group of internal parameters that relate to the operation of a set of devices in addition to the device, wherein the internal sensor data is generated by the internal sensor system; receive the external sensor data for the group of external parameters for the environment around the set of devices, wherein the external sensor data is generated by an external sensor system; analyze the internal sensor data and the external sensor data with aggregated internal sensor data and aggregated external sensor data for devices of the same class as the set of devices to generate results; and control the operation of the set of devices based on the results.” (see, e.g., Suvarna, para. 28-29, 79).
Regarding claim 35, Suvarna anticipates “A method for controlling a device, wherein the device comprises one of: a laser cutter, a computer numeric control lathe, an unmanned aerial vehicle, an unmanned ground vehicle, a five-axis drilling crawler robot, a satellite, a plasma etcher, or a robotic arm, (see, e.g., Suvarna, para. 24; “A cleaning robot 602 includes a processor 604 that operates a program downloaded to memory 606. The processor communicates with other components using a bus 634 or other electrical connections.”) the method comprising: 
receiving internal sensor data for a group of internal parameters that relate to an operation of the device, wherein the internal sensor data is generated by an internal sensor system; (see, e.g., Suvarna, para. 25; “a dirt sensor for detecting the amount of dirt being vacuumed, a motor current sensor for detecting when the motor is overloaded, such as due to being entangled in something”)
receiving external sensor data for a group of external parameters for an environment around the device, wherein the external sensor data is generated by an external sensor system; (see, e.g., Suvarna, para. 25; “Various sensors provide inputs to processor 604, such as a bump sensor 624 indicating contact with an object, proximity sensor 626 indicating closeness to an object, and accelerometer and tilt sensors 628, which indicate a drop-off (e.g., stairs) or a tilting of the cleaning robot (e.g., upon climbing over an obstacle).”)
analyzing the internal sensor data and the external sensor data with aggregated internal sensor data and aggregated external sensor data for devices of a same class as the device to generate results; (see, e.g., Suvarna, para. 27; “A remote server 638 can provide commands, and can process data uploaded from the cleaning robot.”; para. 60; “Robots can be used for a variety of operations, using different robots or the same robot. For example, an indoor cleaning robot may have a vacuum and brush, but may also have sensors to map WiFi signal quality, measure air quality, measure temperature, etc.”; para. 73-77; “In one embodiment, the robot determines whether the environment is within its operation parameters, either directly using sensors on the robot, or through communication with other systems or devices that have the relevant sensors and data. For example, the robot may not operate if the temperature is too cold or too hot (e.g., less than 5° C., or more than 32° C.). If there is too much humidity, that may damage the electronics, and thus robot operation may be inhibited.”) and 
controlling an operation of the device based on the results.” (see, e.g., Suvarna, para. 79; “In one embodiment, machine learning is used to determine an owner's habits, and adopt accordingly. Cleanings can be done automatically at times the owner is not at home”).
Regarding claim 36, Suvarna anticipates “The method of claim 35, wherein in analyzing the internal sensor data and the external sensor data with the aggregated internal sensor data and the aggregated external sensor data for the devices of the same class as the device to generate the results comprises: analyzing the internal sensor data and the external sensor data using a machine learning model trained using the aggregated internal sensor data and the aggregated external sensor data for the devices of the same class as the device to generate the results.” (see, e.g., Suvarna, para. 27; “A remote server 638 can provide commands, and can process data uploaded from the cleaning robot.”; para. 60; “Robots can be used for a variety of operations, using different robots or the same robot. For example, an indoor cleaning robot may have a vacuum and brush, but may also have sensors to map WiFi signal quality, measure air quality, measure temperature, etc.”; para. 73-77; “In one embodiment, the robot determines whether the environment is within its operation parameters, either directly using sensors on the robot, or through communication with other systems or devices that have the relevant sensors and data. For example, the robot may not operate if the temperature is too cold or too hot (e.g., less than 5° C., or more than 32° C.). If there is too much humidity, that may damage the electronics, and thus robot operation may be inhibited.”; para. 79; “In one embodiment, machine learning is used to determine an owner's habits, and adopt accordingly. Cleanings can be done automatically at times the owner is not at home”).
Regarding claim 37, Suvarna anticipates “The method of claim 36, wherein the machine learning model is located in at least of one of the device or a group of data processing systems in a computer system in a group of locations remote to the device.” (see, e.g., Suvarna, para. 28-29, 79).
Regarding claim 38, Suvarna anticipates “The method of claim 36, wherein controlling the operation of the device based on the results comprises: adjusting the operation of the device to obtain a desired level of performance for the device.” (see, e.g., Suvarna, para. 70-72, 77, 79-80, 86).
Regarding claim 39, Suvarna anticipates “The method of claim 38, wherein adjusting to the operation of the device comprises: adjusting settings for the device.” (see, e.g., Suvarna, para. 77, 79-80, 86).
Regarding claim 40, Suvarna anticipates “The method of claim 35 further comprising: sending at least one of the internal sensor data, the external sensor data, or settings for the device to a data storage system.” (see, e.g., Suvarna, para. 28-29, 39-40).
Regarding claim 41, Suvarna anticipates “The method of claim 40, wherein the data storage system comprises at least one of a storage repository, a data lake, or a data warehouse.” (see, e.g., Suvarna, para. 28-29, 39-40).
Regarding claim 43, Suvarna anticipates “The method of claim 35, wherein the internal sensor system comprises a group of internal Internet of Things sensors.” (see, e.g., Suvarna, para. 25, 62-63).
Regarding claim 44, Suvarna anticipates “The method of claim 35, wherein the external sensor system comprises a group of external Internet of Things sensors.” (see, e.g., Suvarna, para. 25, 62-63).
Regarding claim 45, Suvarna anticipates “The method of claim 35, wherein controlling the operation of the device based on the results comprises: controlling the operation of the device based on the results automatically without requiring user input.” (see, e.g., Suvarna, para. 61, 64, 79).
Regarding claim 46, Suvarna anticipates “The method of claim 35 further comprising: receiving internal data for the group of internal parameters relating to the operation of a set of devices in addition to the device; receiving external data for the group of external parameters for the environment around the set of devices; analyzing the internal data and the external data with aggregated internal sensor data and aggregated external sensor data for devices of the same class as the set of devices to generate results; and controlling the operation of the set of devices based on the results.” (see, e.g., Suvarna, para. 28-29, 79).
Regarding claim 48, Suvarna anticipates “The device control system of claim 1 wherein another device is the same class as the device when the another device has characteristics that are sufficiently close to the device such that sensor data from the another device can be analyzed with a desired level of accuracy.” (see, e.g., para. 76; “the robot communications with other home controlled devices coordinates the use of the WiFi network to minimize interference”).
Regarding claim 49, Suvarna anticipates “The device control system of claim 1 wherein devices of the same class are devices having same characteristics, and wherein at least one characteristic relates to a functionality of the device.” (see, e.g., para. 76; “the robot communications with other home controlled devices coordinates the use of the WiFi network to minimize interference”).
Regarding claim 50, Suvarna anticipates “The device control system of claim 1 wherein devices of the same class are devices having same characteristics, and wherein at least one characteristic is a characteristic based on use of the device.” (see, e.g., para. 76; “the robot communications with other home controlled devices coordinates the use of the WiFi network to minimize interference”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 34, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Suvarna and USPGPUB 2012/0076629, hereinafter “Goff.” 
Regarding claim 18, Suvarna discloses “The device control system of claim 1,” but does not appear to disclose the limitation “wherein the device is selected from one of a deep brain stimulation system, an infusion pump, a drug pump, a pacemaker, a defibrillator, an exoskeleton, a spacecraft, or a surface control system for an aircraft.” However, Suvarna discloses (at para. 24) a “cleaning robot” for autonomously removing debris and Goff discloses (at para. 46) a spacecraft which autonomously removes debris. On or before the effective filing date of the instant invention, one of ordinary skill in the art would have deemed it obvious to try to combine the autonomous debris removal of Goff with the cleaning robot of Suvarna. The ability quickly and easily to collect items of arbitrary size and shape (Goff, para. 10-11) for disposal would have appeared as a clear and predictable benefit of so combining. Moreover, Goff expressly states that its technology can be used in “terrestrial environments” (para. 1). Accordingly, the instant claim is unpatentable over the combination of Suvarna and Goff.
Regarding claim 34, Suvarna discloses “The device control system of claim 33,” but does not appear to disclose the limitation “wherein the device is selected from one of a deep brain stimulation system, an infusion pump, a drug pump, a pacemaker, a defibrillator, an exoskeleton, a spacecraft, or a surface control system for an aircraft.” However, Suvarna discloses (at para. 24) a “cleaning robot” for autonomously removing debris and Goff discloses (at para. 46) a spacecraft which autonomously removes debris. On or before the effective filing date of the instant invention, one of ordinary skill in the art would have deemed it obvious to try to combine the autonomous debris removal of Goff with the cleaning robot of Suvarna. The ability quickly and easily to collect items of arbitrary size and shape (Goff, para. 10-11) for disposal would have appeared as a clear and predictable benefit of so combining. Moreover, Goff expressly states that its technology can be used in “terrestrial environments” (para. 1). Accordingly, the instant claim is unpatentable over the combination of Suvarna and Goff.
Regarding claim 47, Suvarna discloses “The method of claim 46,” but does not appear to disclose the limitation “wherein the device is selected from one of a deep brain stimulation system, an infusion pump, a drug pump, a pacemaker, a defibrillator, an exoskeleton, a spacecraft, or a surface control system for an aircraft.” However, Suvarna discloses (at para. 24) a “cleaning robot” for autonomously removing debris and Goff discloses (at para. 46) a spacecraft which autonomously removes debris. On or before the effective filing date of the instant invention, one of ordinary skill in the art would have deemed it obvious to try to combine the autonomous debris removal of Goff with the cleaning robot of Suvarna. The ability quickly and easily to collect items of arbitrary size and shape (Goff, para. 10-11) for disposal would have appeared as a clear and predictable benefit of so combining. Moreover, Goff expressly states that its technology can be used in “terrestrial environments” (para. 1). Accordingly, the instant claim is unpatentable over the combination of Suvarna and Goff.
Response to Arguments
	Applicants’ arguments in traversal of the standing rejections have been carefully reviewed but are not found to be persuasive. The amended independent claims recite “an unmanned ground vehicle,” which limitation is met by the cleaning robot of Suvarna. Moreover, amended dependent claims 18, 34, and 47 required extensive further search and consideration to identify an analogous “device [ ] selected from one of a deep brain stimulation system, an infusion pump, a drug pump, a pacemaker, a defibrillator, an exoskeleton, a spacecraft, or a surface control system for an aircraft.” Updated grounds of rejection are included for those claims. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191